 In the Matter of BRYAN MANUFACTURING CODIPANYandLOCAL UNIONNo. 858, UNITED AUTOMOBILE WORKERS OF AMERICA, A. F. OF L.Case No. 13-R,0608.-Decided November 22, 1944Mr. W. L. Miller,of Detroit, Mich., for the Company.Mr. Jesse W. Layman,of Loganport, Ind., for the Union.Mr. Ben Grodsky,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local Union No. 858, United Auto-mobileWorkers of America, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Bryan Manufacturing Company,Monticello, Indiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore John R. Hill, Trial Examiner.Said hearing was held at Monti-cello, Indiana, on October 19, 1944. The Company and the Unionappeared and participated.All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on' the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBryan Manufacturing Company, incorporated in the State of Ohio,has its main office at Bryan, Ohio, and operates plants at Bryan, Ohio;Peru, Indiana; and Monticello, Indiana.The Monticello plant is theonly one involved in this proceeding.At this plant the Company isengaged in the manufacture of wire and cable assemblies for radioand electrical equipment for which it uses materials consisting of in-59 N. L. R. B., No. 88.438 BRYAN MANUFACTURING COMPANY439sulated copper, copper strip, solder, cotton, and other items similarin nature.The Company commenced operations at its Monticelloplant on April 4, 1944, and, between April 4, 1944, and September 30,1944, the Company purchased raw materials valued in excess of$50,000, of which approximately 50 percent was shipped from pointsoutside the State of Indiana.During the same period the Companysold finished products valued in excess of $60,000, approximately 50percent of which was shipped from Monticello to points outside theState of Indiana.The Company admits, and we find, that , is engaged in commercewithin the meaning of the National Labor Relations Act.,It.TIIE ORGANIZATION INVOLVED.Local Union No. 858, United Automobile Workers of America', af-filiated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 26, 1944, the Union sent a letter to the Company claim-ing that it represented a majority of the employees in. the Company'splant and requesting a collective bargaining conference.The Com-pany did not reply to this letter.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number, ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has_arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit consisting of all production and mainte-nance employees of the Company's Monticello, Indiana, plant, in-cluding the toolroom keeper, the instructor, assistant inspectors,watchmen, and the fireman, but excluding the timekeeper and alloffice and clerical employees, production clerks, shipping clerks, re-ceiving and stock clerks, assistant supervisors, supervisors, foremen,chief inspector, purchasing agent, assistant superintendent, superin-tendent, manager, and all other supervisory employees.The Com-pany agrees with the composition of the unit except that it would1 The Field Examiner reported that the Union submitted 81 application cards which ap-parently bore the names of persons appearing on the Company's pay roll which containedthe names of approximately 250 employees in the appropriate unit : and that the cards weredated as follows:23 in June 1944, 18 in July 1944,26 in August 1944, and 14 in September1944.The names were not checked against a pay roll of the Company because the Com-pany refused to submit one 440 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclude the toolroom keeper, the instructor, assistant inspectors,watchmen, and the fireman.Toolroom keeper.The Company requests the exclusion of the toolroom keeper.on the ground that he is a clerical employee.The toolroom keeper issues tools to employees on requisition, puts them in theirproper. 'places when returned, and has control over the tools.Hespends only approximately one-eighth of his time keeping records.He is responsible to the foreman in charge of the machine room.Weshall include him.Instructor.The Company employs,a woman to whom it refers asan instructor of new employees, and contends that she should be ex-cluded as a supervisory employee.This employee works on an as-sembly line for, repair work maintained by the Company, togetherwith older and more skilled employees over whom she has no super-vision.When new employees are hired, they are assigned to the in-structor and they work on the repair line with her so that slie canobserve them and inform management for what type of work theyare best fitted.There has been but little hiring in the last 30-dayperiod and there is no anticipated hiring in the near future.Whenthere are no new employees to instruct, the instructor does repairwork along with the skilled employees on the assembly line. It is ouropinion that the instructor does not possess any supervisory authorityand we shall include her.'Assistant, inspectors:The Company has 1 chief inspector and 2 as-sistant inspectors.In addition there are 8 to 10 rinspectors who areselected from the production employees on lines where the flow of workhas slowed down. The Company contends that the 2 assistant inspec-tors should be excluded because the entire final inspection of all finishedproducts is their responsibility.They are not identified with manage-ment, but merely perform the usual duties of inspectors.We shall in-clude them.'Watchmen and the fiirevmv..The Company contends that its watch-men are plant-protection employees and should be excluded.Thewatchmen are not uniformed, deputized, or militarized.During theone shift that the plant is in operation a watchman checks employeesin and out.On each of the other two shifts there is a watchman onduty, who, in addition to checking his'clock at designated key stations,fires the boiler, which on the regular shift is fired by the fireman.Since the duties of the watchmen are, for the most part, those cus-tomarily associated with their classification, we shall include them.'The fireman will also be included.2SeeMatter of General Steel Castings Corporation,41 N L.R. B 350.3Matter of McDonnell Aircraft Corporation,49 N L. 11. B 897.4Matter of Ash Grove Lime and Portland CementCo., 55 N L R. B. 1007. BRYAN MANUFACTURING.COMPANY441We find that-all production and maintenance employees of the Com-pany at its Monticello,Indiana, plant,including the toolroom keeper,the instructor,assistant inspectors,watchmen,and the fireman, butexcluding the timekeeper,all office and clerical employees,productionclerks,shipping clerks,receiving and stock clerks, assistant supervisors,supervisors,foremen, chief inspector,purchasing agent, assistantsuperintendent,superintendent,manager, and all other supervisoryemployees with authority to hire, promote,discharge,discipline, orotherwise'effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.V. TIIE DETERMINATION OF RFEFRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bryan Manufactur-ing Company, Monticello, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to,, be-represented by Local Union No. 858,United'Automobile Workers of America, A. F. of L., for the purposesof collectivebargaining.